PER CURIAM:
Edna Mae Fitts appeals the district court’s orders granting summary judgment to the Employer in Fitts’ employment discrimination action and denying relief under Fed. R.App. P. 4(a)(6). Fitts’ appeal of the summary judgment motion was untimely filed. We therefore grant the Appellee’s motion to dismiss the appeal as untimely. We have reviewed the record and find no reversible error in the district court’s determination that Fitts was not entitled to the benefit of reopening the appeal period under Rule 4(a)(6). Accordingly, we affirm the order for the reasons stated by the district court. Fitts v. Bechtel Savannah River Site, No. 1:04-cv23202-HFF, 2006 WL 1389818 (D.S.C. May 16, 2006); (Nov. 13, 2007). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

No. 06-2107 DISMISSED.


No. 07-2158 AFFIRMED.